THE THIRTEENTH COURT OF APPEALS

                                   13-11-00708-CV


  CHARLES E. SMITH AND BETTY M. SMITH, INDIVIDUALLY AND AS TRUSTEES
                     FOR THE SMITH FAMILY TRUST
                                  v.
     LONG ISLAND VILLAGE OWNERS ASSOCIATION, INC. F/K/A OUTDOOR
    RESORTS/SOUTH PADRE OWNER'S ASSOCIATION, INC. AND PAST AND
 PRESENT BOARD OF DIRECTORS OF LONG ISLAND OWNERS ASSOCIATION,
 INC. F/K/A OUTDOOR RESORTS/SOUTH PADRE OWNER'S ASSOCIATION, INC.


                                    On Appeal from the
                     445th District Court of Cameron County, Texas
                           Trial Cause No. 2011-DCL-7171-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



July 31, 2014